—In an action to recover damages for personal injuries, the defendants Peter Tusa and Lisa Tusa appeal from an order of the County Court, Nassau County (Weinberg, J.), entered March 6, 2002, which granted the plaintiffs’ motion for leave to renew a prior motion for summary judgment dismissing the complaint insofar as asserted against them, which was granted by order of the same court dated October 3, 2001, and upon renewal, denied the motion.
Ordered that the order is reversed, on the law, with costs, the motion for leave to renew is denied, and the order dated October 3, 2001, is reinstated.
The affidavits of the chiropractors, submitted by the plaintiffs on their motion for leave to renew, were not newly-discovered evidence, and the plaintiffs offered no reasonable justification for their failure to submit those affidavits in opposition to the appellants’ original motion (see CPLR 2221 [e] [3]). Therefore, the County Court improperly granted the plaintiffs’ motion for leave to renew (see Nasr v Schwartz, 288 AD2d 197; Brandao v Segura, 287 AD2d 531; Pichardo v Blum, 267 AD2d 441; Doumanis v Conzo, 265 AD2d 296). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.